As it is clear from the pleadings that the defendant Kurtz signed the lease in the name of two landlords who were deceased and from whom he had no authority to sign, he must assume the responsibility which would have been theirs in this action. Summary judgment was properly granted against him on the second cause of action, therefore. Summary judgment on the third cause of action, based on fraud, is not warranted, however, and the order should be modified in that respect. Order unanimously modified by denying the cross motion of the plaintiffs for summary' judgment against the defendant Peter S. Kurtz on the third cause of action and as so modified affirmed, with $20 costs' and disbursements to the respondents against the appellants Schenck and Schwartz, and, without costs as between respondents and appellant Kurtz. Settle order on notice. Present — Martin. . P. J., Cohn, Callahan, Peek and Van Voorhis, JJ. [188 Misc. 81.]